I am unable to agree with the holding that the judgment of the lower Court should be reversed. It is true, the provisions of the policy required the premiums to be paid monthly, and in the case of reinstatement of the policy the rules required that the company should be furnished with a certificate of good health. Under my view of the testimony, these requirements were waived by the company, or at least there was testimony introduced in the record tending to show that they were waived, and the company was, therefore, not in a position to declare the policy void because of the payments of premiums not having been made promptly, and because of the certificate of good health not having been furnished the company at the time payments were made. So far as the record discloses, no complaint was made to the insured because of the payments not having been made strictly according to the requirements of the policy, and because no certificate of good health was furnished. For instance, the premiums due for the months of July, August, September, October and November, 1935, were not paid until the month of December of that year and no certificate of good health on the part of the insured was furnished at all, although the money received by the company in payment of the premiums for the several months mentioned was retained. Was it the intention of the insurance company to lead the insured to believe that he would not be held strictly to the provisions of the policy in making payment of premiums and as to furnishing a certificate? That was a jury question. Following this custom, the premiums due for the months of March, April and May, 1936, were not paid until May 16, 1936. The insured died May 18, 1936. *Page 232 
It is true, after that time the company offered to return all of the premiums and sent a check for that purpose. However, nothing was included for interest on the money that the company had received from the insured as premiums thereon. As I view the case, the trial Judge was not in a position to grant the defendant's motion for direction of a verdict on the several grounds mentioned in the defendant's motion.
In connection with the views herein expressed, I wish to call attention to the opinion in the recent case of Tinsley v.Prudential Insurance Company of America (S.C.),191 S.E., 307.
I therefore think that the judgment of the lower Court should be affirmed, and I most respectfully dissent from the conclusion reached in the leading opinion.